DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/11/21, 8/20/21, 11/10/21, 5/2/22, 5/24/22, and 7/14/22 are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 08/11/21.  Regarding the amendment, claims 1-19 are canceled, claims 20-42 are present for examination.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawing contains a photograph of a view that is capable of being illustrated as a line drawing, see figs 1-7, 10A-16, 18-18B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 37-38, 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer et al. (US 5,006,744).
Regarding Claim 31, Archer teaches a motor assembly, comprising: 
a motor housing (62); 
an electrical motor (11) within the motor housing (62) and having a rotor (12); 
a mid-plate (20) disposed in-line with and proximate at least a portion of the motor housing (62) and having an opening (18a) configured to receive at least partially therethrough the rotor (11), the rotor (11) extending through a bearing assembly (18) coupled to the mid-plate (20); 
an end-plate (44) disposed in-line with and proximate at least a portion of the mid-plate (20) such that the mid-plate (20) is between the motor housing (62) and the end plate (44), the end plate (44) comprising an enclosure; and 
a variable frequency drive electronics unit (46) disposed within the enclosure and configured to provide power to the motor (11), the variable frequency drive electronics unit comprising: 
a circuit board (56); and 
a plurality of power switching components (70) mounted to the circuit board (fig 3).

    PNG
    media_image1.png
    768
    572
    media_image1.png
    Greyscale

Regarding Claim 37, Archer teaches the plurality of power control components (70) comprises a plurality of power quality filter components mounted to the circuit board about the center of the circuit board (56, fig 3).
Regarding Claim 38, Archer teaches the motor assembly drives rotary device (fan, not shown, col 3 ln 45-50).
Regarding Claim 40, Archer teaches one or both of the peripheral wall (49) and the end wall (49a) comprise heat sink fins configured to dissipate heat generated by the plurality of power switching components (70) and the plurality of power control components.
Regarding Claim 41, Archer teaches a thermal insulator (242) disposed between the mid-plate (218) and the end-plate (248, fig 5).
Regarding Claim 42, Archer teaches the enclosure is a sealed enclosure (fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-30, 32-36, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 5,006,744) in view of Jensen et al. (US 5,714,816).
Regarding claim 20, Archer teaches a motor assembly, comprising: 
a motor housing (62); 
an electrical motor (11) within the motor housing (62) and having a rotor (12); 
a mid-plate (20) disposed in-line with and proximate at least a portion of the motor housing (62) and having an opening (18a) configured to receive at least partially therethrough the rotor (12), the rotor (12) extending through a bearing assembly (18) coupled to the mid-plate (20); 
an end-plate (44) disposed in-line with and proximate at least a portion of the mid- plate (20) such that the mid-plate (20) is between the motor housing (62) and the end plate (44), the end plate (44) having a peripheral wall (49) and an end wall (49a, see examiner annotation fig 4) that together at least partially define a cavity, the end-plate (44) comprising one or more electrical connection pathways (80); and 
a variable frequency drive electronics unit (46) disposed within the cavity and configured to provide power to the motor (12), the variable frequency drive electronics unit (46) comprising: 
a circuit board (56); and 
a plurality of power switching components (70) mounted to the circuit board (56).

    PNG
    media_image2.png
    241
    582
    media_image2.png
    Greyscale

	However, Archer does not teach a terminal box disposed on the motor housing, and the one or more electrical connection pathways align with the terminal box.
	Jensen teaches an electric motor having a terminal box (8) disposed on the motor housing (1, fig 1), and the one or more electrical connection pathways align with the terminal box (1, fig 4) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer’s motor with a terminal box disposed on the motor housing, and the one or more electrical connection pathways align with the terminal box as taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claim 21, Archer in view of Jensen teaches the claimed invention as set forth in claim 20, Archer further teaches the one or more electrical connection pathways (80) are spaced apart from the peripheral wall (49) and the end wall (49a) that define the cavity (fig 3).
	Regarding Claim 22, Archer in view of Jensen teaches the claimed invention as set forth in claim 21, Archer further teaches the one or more connection pathways (80) comprise a pair of wire channels (fig 3).
	Regarding Claim 23, Archer in view of Jensen teaches the claimed invention as set forth in claim 20, Jensen further teaches the mid-plate (9) comprises a plurality of internal heat sink fins (16) on an internal surface thereof that extend radially between a center of the mid-plate (9) and a periphery of the mid-plate (9) and are configured to direct heat to the periphery of the mid-plate (fig 2).
	Regarding Claim 24, Archer in view of Jensen teaches the claimed invention as set forth in claim 23, Jensen further teaches the mid-plate (9) further comprises external heat sink fins (15) on and about a peripheral portion of the mid-plate that are configured to dissipate heat from the mid-plate (fig 2).
	Regarding Claim 25, Archer in view of Jensen teaches the claimed invention as set forth in claim 24, Archer further teaches the internal heat sink fins (16) are configured to direct heat from the rotor (1) to the periphery of the mid-plate (9, fig 1).
Regarding Claim 26, Archer in view of Jensen teaches the claimed invention as set forth in claim 20, Jensen further teaches the variable frequency drive electronics unit implements a matrix converter that converts an AC input signal to a converted AC output signal (abstract).
	Regarding Claim 27, Archer in view of Jensen teaches the claimed invention as set forth in claim 20, Archer further teaches the plurality of power control components (70) comprises a plurality of power quality filter components mounted to the circuit board about the center of the circuit board (56, fig 3).
Regarding Claim 28, Archer in view of Jensen teaches the claimed invention as set forth in claim 20, Archer further teaches the motor assembly drives rotary device (fan, not shown, col 3 ln 45-50).
Regarding Claim 29, Archer in view of Jensen teaches the claimed invention as set forth in claim 20, Jensen further teaches a fan (4, fig 4) disposed in-line with the end-plate (9) such that the end-plate (9) is disposed between the fan and the mid-plate (fig 4).
Regarding Claim 30, Archer in view of Jensen teaches the claimed invention as set forth in claim 20, Archer further teaches one or both of the peripheral wall (49) and the end wall (49a) comprise heat sink fins configured to dissipate heat generated by the plurality of power switching components (70) and the plurality of power control components.
Regarding Claim 32, Archer teaches the claimed invention as set forth in claim 31, except for the added limitation of a terminal box supported by the motor housing, wherein the end-plate comprises one or more electrical connection pathways configured to facilitate electrical connection between the variable frequency drive electronics unit and the terminal box.
Jensen teaches an electric motor having a terminal box (8) disposed on the motor housing (1, fig 1), and wherein the end-plate comprises one or more electrical connection pathways configured to facilitate electrical connection between the variable frequency drive electronics unit and the terminal box (1, fig 4) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer’s motor with a terminal box supported by the motor housing, wherein the end-plate comprises one or more electrical connection pathways configured to facilitate electrical connection between the variable frequency drive electronics unit and the terminal box as taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claim 33, Archer teaches the claimed invention as set forth in claim 31, except for the added limitation of the mid-plate comprises a plurality of internal heat sink fins on an internal surface thereof that extend radially between a center of the mid-plate and a periphery of the mid-plate and are configured to direct heat to the periphery of the mid-plate. 
Jensen teaches the mid-plate (9) comprises a plurality of internal heat sink fins (16) on an internal surface thereof that extend radially between a center of the mid-plate (9) and a periphery of the mid-plate (9) and are configured to direct heat to the periphery of the mid-plate (fig 2) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer’s motor with the mid-plate comprises a plurality of internal heat sink fins on an internal surface thereof that extend radially between a center of the mid-plate and a periphery of the mid-plate and are configured to direct heat to the periphery of the mid-plate as taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claim 34, Archer in view of Jensen teaches the claimed invention as set forth in claim 33, Jensen further teaches the mid-plate (9) further comprises external heat sink fins (15) on and about a peripheral portion of the mid-plate that are configured to dissipate heat from the mid-plate (fig 2).
Regarding Claim 35, Archer in view of Jensen teaches the claimed invention as set forth in claim 34, Archer further teaches the internal heat sink fins (16) are configured to direct heat from the rotor (1) to the periphery of the mid-plate (9, fig 1).
Regarding Claim 36, Archer teaches the claimed invention as set forth in claim 31, except for the added limitation of the variable frequency drive electronics unit implements a matrix converter that converts an AC input signal to a converted AC output signal.
Jensen further teaches the variable frequency drive electronics unit implements a matrix converter that converts an AC input signal to a converted AC output signal (abstract) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer’s motor with the variable frequency drive electronics unit implements a matrix converter that converts an AC input signal to a converted AC output signal as taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Regarding Claim 39, Archer teaches the claimed invention as set forth in claim 31, except for the added limitation of a fan disposed in-line with the end-plate such that the end-plate is disposed between the fan and the mid-plate.
Jensen further teaches  a fan (4, fig 4) disposed in-line with the end-plate (9) such that the end-plate (9) is disposed between the fan and the mid-plate (fig 4) to improve heat dissipation (col 2 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Archer’s motor with a fan disposed in-line with the end-plate such that the end-plate is disposed between the fan and the mid-plate as taught by Jensen.  Doing so would improve heat dissipation (col 2 ln 10-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US 7199496 B2) teaches a heat-generating components of an integrated motor system are disposed proximate the motor body, for efficient heat dissipation, and the heat-sensitive components are segregated therefrom, physically and thermally.
De Filippis (US 20140139059 A1) teaches a rotating electrical machine integrating an electronic module comprising a printed circuit, a plurality of electronic power and signal components positioned on the components side of the printed circuit, a plurality of conductor tracks, positioned on the welding side opposite the components side of the printed circuit, which implement the direct electrical connections between the electronic power components; the electronic power and signal components are in contact through a filler with the cap of the electrical machine for allowing an optimum dispersal of the heat generated by them, the contact being guaranteed by elastic elements which press on a support in which the electronic module is housed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834